
	
		II
		111th CONGRESS
		2d Session
		S. 3369
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 13, 2010
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the application of the
		  Recreation and Public Purposes Act to the Connell Lake area to enable the
		  Ketchikan Gateway Borough in Alaska to obtain land in the area in accordance
		  with that Act. 
	
	
		1.Short titleThis Act may be cited as the
			 Connell Lake Watershed Protection and
			 Recreation Act.
		2.Findings and purpose
			(a)FindingsCongress finds that—
				(1)the Forest Service owns the land
			 surrounding Connell Lake, which is located within the boundaries of the
			 Ketchikan Gateway Borough;
				(2)the Lake serves as—
					(A)a major water source for the Borough;
			 and
					(B)a local recreation site;
					(3)the Borough—
					(A)has a great interest in the management of
			 the Connell Lake area; and
					(B)desires to participate directly in the
			 planning and management of the area;
					(4)the Borough would be eligible to obtain
			 land in the Connell Lake area from the Federal Government under the Act of June
			 14, 1926 (commonly known as the Recreation and Public Purposes
			 Act) (43 U.S.C. 869 et seq.) if the land was not located within a
			 national forest;
				(5)Congress has previously enacted legislation
			 to authorize units of local governments to obtain land from a national forest
			 under the Act of June 14, 1926 (commonly known as the Recreation and
			 Public Purposes Act) (43 U.S.C. 869 et seq.) in circumstances similar
			 to the circumstances applicable to the Connell Lake area; and
				(6)the management plan for Connell Lake under
			 the comprehensive plan for the Borough is consistent with—
					(A)the forest management plan for the area;
			 and
					(B)the Act of June 14, 1926 (commonly known as
			 the Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.).
					(b)PurposeThe purpose of this Act is to provide for
			 the application of the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.) to
			 the Connell Lake area to enable the Borough to obtain land in the area in
			 accordance with the basic terms and conditions of that Act.
			3.DefinitionsIn this Act:
			(1)BoroughThe term Borough means the
			 Ketchikan Gateway Borough located in the State of Alaska.
			(2)Federal landThe term Federal land means
			 the approximately 880 acres of Federal land and interests in land in the
			 Connell Lake area, as generally depicted on the map.
			(3)MapThe term map means the map
			 entitled Connell Lake Watershed—Aliquot Part Description.
			4.Conveyance of Connell Lake land
			(a)In generalNotwithstanding any other provision of law,
			 in accordance with this Act and the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.), and
			 subject to valid existing rights, the Secretary of Agriculture and the
			 Secretary of the Interior, as appropriate, shall convey the Federal land to the
			 Borough.
			(b)Availability of mapThe map shall be on file and available for
			 inspection in—
				(1)the office of the Chief of the Forest
			 Service; and
				(2)the office of the Forest Supervisor located
			 in Ketchikan, Alaska.
				(c)ManagementOn conveyance of the Federal land, the
			 Federal land shall be managed in accordance with the the Act of June 14, 1926
			 (commonly known as the Recreation and Public Purposes Act) (43
			 U.S.C. 869 et seq.), including the provisions of that Act relating to the
			 reversion of land.
			
